Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 11/4/2021, Applicant amended claims 1-2, 4-9, 12-17, 20 and 22.  Claims 1-22 are pending.

Response to Arguments
Applicant’s arguments, Remarks Pages 9-15, with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 12-14, 16-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross, et al. (WO 2012/010898 A2)(hereinafter Ross).
Regarding claim 1, Ross discloses a communication system for a well system environment having transmitters that communicate over different mediums, (Ross, Fig. 1 and Abstract and Page 10, Lines 14-18;  A combination of electromagnetic and acoustic transmitters, signals and receivers may be used. Page 19, Lines 18-23; The signal can also be combined with other wired and wireless communication systems and signals and does not have to travel the whole distance acoustically.)
comprising: an acoustic communicator, (Ross, Fig. 1 and Page 3, Lines 19-24; a plurality of sensors connected to wireless transmitters which are adapted to transmit information from the sensors to the communication box; Page 10, Lines 14-18; the transmitter is an acoustic transmitter and the signal is an acoustic signal; Page 12, Lines 4-10; The sensors may be incorporated directly in the equipment comprising the transmitters  )
Ross, Fig. 1 and Page 8, Lines 1-3; The sensors may be provided on a drill string, completion string, casing string or any other elongate member; Page 18; Lines 6-9; Figure 1 shows a well 10 comprising a series of casing strings 12a, 12b, 12c, and 12d and adjacent annuli A,B,C,D between each casing string and the string inside thereof; Page 18; Lines 16-23; The sensors comprise a transmitter to transmit the data to a communication box 17 on the BOP 30.)
configured to wirelessly communicate  through a fluid located within the wellbore; (Ross, Fig. 1 and Page 10, Lines 20-22; The acoustic signals may be sent through well fluid.)
a first transceiver, located within an interior diameter of a tubing of an upper completion of the wellbore, configured to wirelessly communicate with the acoustic communicator  via the fluid; (Ross, Fig. 1 and Page 11, Line 4-5; Relays and repeaters may be provided to facilitate transmission of the wireless signal s from one location to another. Page 19, Lines 4-6; Acoustic relay stations 22 may be provided anywhere in the wellbore such as on the drill pipe as well as various points in the annuli to relay acoustic data retrieved from sensors in the well.)
 and a second transceiver, located external of the interior diameter of the tubing of the upper completion (Ross, Fig. 1 and Abstract; the communication box ; Page 3, Lines 19-27; … a communication box at or proximate to the wellhead apparatus… the communication box comprising a receiver adapted to receive signals from the transmitters, and at least one of a transmission device … to transmit … data received from the transmitters; Page 7, Lines 11-12; The communication box can be provided in or otherwise connected to, fitted or retro-fitted, the wellhead apparatus; Page 18, Lines 16-23; a communication box or "black box" comprising a sonar transceiver and an acoustic receiver may be landed at the BOP 30 and/or wellhead apparatus at the top of the well.)
and configured to communicate with the first transceiver via a first non-fluid medium. (Ross, Fig. 1 and Page 10, Lines 14-18;   electromagnetic transmitters, signals and receivers may be used. Page 19, Lines 18-23; The signal can also be combined with other wired and wireless communication systems and signals and does not have to travel the whole distance acoustically.)
Regarding claim 12, Ross discloses a method of communicating encoded data in a well system environment, (Ross, Fig. 1 and Abstract and Page 19, Line 25-Page 20, Line 6; An analogue pressure signal generated by the transducer )
comprising: wirelessly communicating acoustic transmission signals between an acoustic communicator (Ross, Fig. 1 and Page 3, Lines 19-24; a plurality of sensors connected to wireless transmitters which are adapted to transmit information from the sensors to the communication box; Page 10, Lines 14-18; the transmitter is an acoustic transmitter and the signal is an acoustic signal; Page 12, Lines 4-10; The sensors may be incorporated directly in the equipment comprising the transmitters  )
and a first transceiver, in a wellbore, (Ross, Fig. 1 and Page 11, Line 4-5; Relays and repeaters may be provided to facilitate transmission of the wireless signals from one location to another. Page 19, Lines 4-6; Acoustic relay stations 22 may be provided anywhere in the wellbore such as on the drill pipe as well as various points in the annuli to relay acoustic data retrieved from sensors in the well.)
through a fluid located within the wellbore, (Ross, Fig. 1 and Page 10, Lines 20-22; The acoustic signals may be sent through well fluid)
wherein the acoustic transmission signals include encoded data; (Ross, Fig. 1 and Page 19, Line 25-Page 20, Line 6; An analogue pressure signal generated by the transducer 240 passes to an electronics module )
communicating the encoded data between the first transceiver and a second transceiver (Ross, Fig. 1 and Abstract; the communication box comprises a receiver adapted to receive signals from the transmitters, and at least one of a transmission device to transmit data received from the transmitters; Page 3, Lines 19-27… a communication box at or proximate to the wellhead apparatus… the communication box comprising a receiver adapted to receive signals from the transmitters, and at least one of a transmission device … to transmit … data received from the transmitters; Page 7, Lines 11-12; The communication box can be provided in or otherwise connected to, fitted or retro-fitted, the wellhead apparatus; Page 18, Lines 16-23; a communication box or "black box" comprising a sonar transceiver and an acoustic receiver may be landed at the BOP 30 and/or wellhead apparatus at the top of the well.)
 via a first non-fluid medium, (Ross, Fig. 1 and Page 10, Lines 14-18;  A combination of electromagnetic and acoustic transmitters, signals and receivers may be used. Page 19, Lines 18-23; The signal can also be combined with other wired and wireless communication systems and signals and does not have to travel the whole distance acoustically.)
Ross, Page 11, Line 4-5; Relays and repeaters may be provided to facilitate transmission of the wireless signals from one location to another. Page 19, Lines 4-6; Acoustic relay stations 22 may be provided anywhere in the wellbore such as on the drill pipe as well as various points in the annuli to relay acoustic data retrieved from sensors in the well.)
and the second transceiver are located in the wellbore; (Ross, Fig. 1 and Page 6, Lines 10-18; … the communication box may be situated within or retrofitted within the borehole, thus protecting it from potential damage occurring at the wellhead apparatus)
 and communicating the encoded data between the second transceiver and a surface communicator via a second non-fluid medium located external to an interior diameter of a tubing located within the wellbore. (Ross, Page 11, Lines 15-19; The communication box may comprise a sonar transmitter for onward transmission of the data from the communication box to a remote facility, such as a vessel, rig, platform; Page 13, Lines 9-11; the communication box may incorporate satellite or other communication equipment to transfer data directly to a control centre; Page 16, Lines 17-21; the communication box may be wired to a surface or remote facility.)
Regarding claim 2, Ross discloses wherein positions of the acoustic communicator, the first transceiver, and the second transceiver are fixed. (Ross, Fig. 1 sensors 16 are provided on the casing above the cemented-in portion…; Page 19, Lines 4-6; Acoustic relay stations 22 may be provided anywhere in the wellbore such as on the drill pipe as well as various points in the annuli…)
Regarding claim 3, Ross discloses wherein the acoustic communication device is communicatively coupled to a device located in the wellbore and a movement of the device results in a change of a fluid flow within the wellbore. (Ross, Fig. 1 and Page 9, Lines 1-17; Sensors may also monitor equipment in the well, for example valve position, or motor rotation.)
Regarding claim 5, Ross discloses, further comprising a surface communicator configured to communicate with the second transceiver via a second non-fluid medium. (Ross, Page 11, Lines 15-19; The communication box may comprise a sonar transmitter for onward transmission of the data from the communication box to a remote facility, such as a vessel, rig, platform; Page 13, Lines 9-11; the communication box may incorporate satellite or other communication equipment to transfer data directly to a control centre; Page 16, Lines 17-21; the communication box may be wired to a surface or remote facility.)
Regarding claim 4, which depends from clam 5, Ross discloses wherein the acoustic communicator and the surface communicator are configured to communicate encoded data via the first transceiver and the second transceiver. (Ross, Page 11, Line 4-5; Relays and repeaters may be provided to facilitate transmission of the wireless signals from one location to . Page 16, Lines 8-15; wireless signals can be sent between a surface facility and the communication box ; Page 16, Lines 17-21; the communication box may be wired to a surface or remote facility; Page 19, Lines 4-6; Acoustic relay stations 22 may be provided anywhere in the wellbore such as on the drill pipe as well as various points in the annuli to relay acoustic data retrieved from sensors in the well. Page 19, Lines 18-23; the acoustic signals can travel up and down different strings and can move from one string to another.)
Regarding claim 6, Ross discloses wherein the second non-fluid medium is an electronic cable (Ross, Page 16, Lines 17-21; the communication box may be wired to a surface or remote facility.)
Regarding claim 8, Ross discloses wherein the first non-fluid medium and the second non-fluid medium are both electronic cable. (Ross, Page 16, Lines 17-21; the communication box may be wired to a surface or remote facility; Page 19, Lines 18-23; The signal can also be combined with other wired and wireless communication systems and signals and does not have to travel the whole distance acoustically.)
Regarding claim 13, Ross discloses further comprising communicating the encoded data between the surface communicator and a well system controller. (Ross, Page 13, Lines 9-11; the communication box may incorporate satellite or other communication equipment to transfer data directly to a control centre
 Regarding claim 14, Ross discloses wherein the encoded data is communicated between the second transceiver and the surface communicator via an electronic cable. (Ross, Page 16, Lines 17-21; the communication box may be wired to a surface or remote facility.)
Regarding claim 16, Ross discloses wherein the acoustic communicator is integrated with a lower completion ( Ross, Fig. 1 and Page 8, Lines 1-3; The sensors may be provided on a completion string; Page 18; Lines 16-23; sensors 16 are provided on the casing above the cemented-in portion… The sensors comprise a transmitter to transmit the data to a communication box 17 on the BOP 30.)
and the first transceiver is integrated with an upper completion. (Ross, Fig. 1 and Page 11, Line 4-5; Relays and repeaters may be provided to facilitate transmission of the wireless signal s from one location to another. Page 19, Lines 4-6; Acoustic relay stations 22 may be provided anywhere in the wellbore such as on the drill pipe as well as various points in the annuli to relay acoustic data retrieved from sensors in the well.)
Regarding claim 17, Ross discloses wherein the first non-fluid medium and the second non-fluid medium are both electronic cable. (Ross, Page 16, Lines 17-21; the communication box may be wired to a surface or remote facility; Page 19, Lines 18-23; The signal can also be combined with other wired and wireless communication systems and signals and does not have to travel the whole distance acoustically
Regarding claim 18, Ross discloses wherein the encoded data is associated with a downhole tool communicatively coupled to the acoustic communicator (Ross, Fig. 1 and Page 9, Lines 1-17; Sensors may also monitor equipment in the well, for example valve position, or motor rotation.)
Regarding claim 19, Ross discloses further comprising: utilizing a bit loading allocation for the encoded data; and modulating a carrier signal for the encoded data utilizing one or more of frequency shift keying, phase shift keying, frequency hopped spectrum, direct sequence spread spectrum, frequency and pulse-position, multiple frequency shift keying, and orthogonal frequency-division multiplexing. (Ross, Fig. 1 and Page 19, Line 25-Page 20, Line 6; An analogue pressure signal generated by the transducer 240 passes to an electronics module 241 in which it is digitised and serially encoded for transmission by a carrier frequency, suitably of 1 Hz - 10kHz, preferably 1 kHz - 10kHz, utilising an FSK modulation technique. ); Page 10, Lines 23-27; Preferably the acoustic communications include Frequency Shift Keying ((FSK) and/or Phase Shift Keying (PSK) modulation methods, and/or more advanced derivatives of these methods, such as Quadrature Phase Shift Keying (QPSK) or Quadrature Amplitude Modulation (QAM), and preferably incorporating Spread Spectrum Techniques.)
Regarding claim 21, Ross discloses wherein at least a part of the wellbore is without tubing, electronic wiring, and fiber cabling.  (Ross, Fig. 1 and Page 8, Lines 1-3; The sensors may be provided on a sub-assembly within uncased Page 18, Lines 16-23; sensors are provided at different points in the cased and/or uncased borehole of the well; Page 10, Lines 14-18; the transmitter is an acoustic transmitter and the signal is an acoustic signal)

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar-Cohen, et al. (WO 2013/185064 A2)(hereinafter Bar-Cohen).
Regarding claim 22, Bar-Cohen discloses an apparatus for use in a wellbore, (Figs. 1, and 5-9 and  ¶0073; there is a phased array acoustic communication device (PAACD) 710 at the top of the well, and one or more phased array acoustic communication devices 712, 714 at various depths in the well.)
comprising: a device including an actuator; (Bar-Cohen, Fig. 1 and  ¶0063; systems and methods of communication that are needed to control actuators in the completion zone of a well.)
a controller configured to direct an operation of the device; (Bar-Cohen, ¶0082; each phased array acoustic communication device (PAACD) includes a local processor, such as a microprocessor or a microcontroller)
and an acoustic communicator communicatively coupled to the controller and configured to wirelessly communicate acoustic transmission signals (Bar-Cohen, ¶0072; the phrase "phased array acoustic communication device" (or"PAACD") is intended to mean a communication device that comprises a phased array of acoustic transducers of at least one .)
through a fluid located within  an interior diameter of a tubing of the wellbore, (Bar-Cohen, ¶0064; phased array transducers are used to generate waves so as to transmit acoustic waves along the flowing fluid; ¶0065; Since the liquid filled pipe forms a waveguide, different mode of waves may propagate in the liquid core with different phase and group velocities)
wherein the acoustic transmission signals include encoded data. (Bar-Cohen, ¶0072; the device can receive and transmit acoustic signals, can encode, decode and process information coming from and/or going to another PAACD or a sensor)
corresponding to operating instructions for the operation of the device and operating data from the device. (Bar-Cohen, ¶0084; a command is issued by a controller, such as the computer-based controller 810. The command directs phased array acoustic communication device 1 to communicate an instruction to another phased array acoustic  )


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Disko et al (US Pub. 2018/0058202 A1)(hereinafter Disko)
Regarding claim 7, Ross does not disclose a fiber optic cable and therefore does not disclose wherein the second non-fluid medium is a fiber optic cable and the second transceiver is a distributed acoustic sensing (DAS) fiber optic device.  Disko, in the same field of endeavor, however, discloses the limitation. (Disko, ¶0261; In some aspects, the methods may include sending an acoustic signal from at least one acoustic telemetry node at a frequency in or below the ultrasound frequency band and recording the acoustic signal sent using the fiber-based sensor system. For example, a distributed acoustic sensing (DAS) fiber optic system may be utilized to record passive sound reflections (low frequency or ultrasound) or active echoes or sounds generated from low or high frequency waves generated from a node or piezo transducer that is used to transmit signals that may be useful for characterizing the formation, fractures, well completions, production information, etc.) Consequently, it would have been obvious for a Disko, ¶0261)

Claim 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Song et al. (US Pub. 2018/0058209 A1)(hereinafter Song)
Regarding claim 9, Ross discloses wherein the first non-fluid medium is an electronic cable (Ross, Page 16, Lines 17-21; the communication box may be wired to a surface or remote facility; Page 19, Lines 18-23; The signal can also be combined with other wired and wireless communication systems and signals and does not have to travel the whole distance acoustically.)
Ross does not disclose a fire optic cable and therefore does not disclose and the second non-fluid medium is a fiber optic cable. Song, in the same field of endeavor as Ross, however, discloses the limitation. (Song, ¶0153; The receiver 170 comprises a processor 172 that receives signals sent from the topside communications node 182. The signals may be received through a wire (not shown) such as a co-axial cable, a fiber optic cable, a USB cable, or an electrical conduit or optical communications wire… the receiver 170 may receive the signals from the topside communications node 182 wirelessly through a modem, a transceiver)  Consequently, it would have been obvious for a person of Song, ¶0153).
Regarding claim 15, Ross does not disclose a fire optic cable and therefore does not disclose wherein the second non- fluid medium is a fiber optic cable. Song, in the same field of endeavor as Ross, however, discloses the limitation. (Song, ¶0153; The receiver 170 comprises a processor 172 that receives signals sent from the topside communications node 182. The signals may be received through a wire (not shown) such as a co-axial cable, a fiber optic cable, a USB cable, or an electrical conduit or optical communications wire… the receiver 170 may receive the signals from the topside communications node 182 wirelessly through a modem, a transceiver)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement  Ross with the known technique of providing a transceiver, as taught by Song, in order to implement or carry out Ross’s suggested wired exchange of data with the surface location. (Song, ¶0153).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Bar-Cohen (US Pub. 2014/0153368 A1)(hereinafter Bar-Cohen ‘368)
Regarding clam 10, Ross does not disclose wherein the acoustic communicator is one of a ring transducer.  Bar-Cohen, in the same field of endeavor, however, Bar-Cohen ‘368, ¶0059; a system and method for directly sending communication signals up and down a bore hole is disclosed that uses angled piezoelectric ring transducers.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ross with the known technique of the acoustic communicator being a ring transducer, as taught by Bar-Cohen, in order to provide minimal obstruction to fluid flow. (Bar-Cohen ‘368, Title)

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Gulgne et al. (US Pub. 2011/0075520 A1)(hereinafter Gulgne)
Regarding claim 11, Ross does not discloses wherein the acoustic communicator is a tonpilz transducer. Gulgne, in the same field of endeavor however discloses the limitation. (Gulgne, ¶0020; Operating depth of the source would be unlimited by having the resonating pipe open to external hydrostatic pressure, having the pipe be mechanically tunable and using a Tonpilz acoustic driver.)
 having a piston head equal to or less than half a wavelength of the acoustic transmission signals transmitted through the fluid. (Gulgne, ¶0015; For an acoustic transducer to radiate power then for a given drive level the displacement amplitude of, for example, a piston or of the moving mechanism is determined by the radiation resistance. The radiation resistance for a piston of diameter greater than λ/2π (wherein λ is the energy wavelength) is approximately ρcA, where ¶0021; Generally, the borehole is one wavelength in depth of the longest wavelength to be generated.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Ross with the known technique of the acoustic communicator being a tonpilz transducer, as taught by Gulgne, in order to allow the acoustic communicator to radiate with high frequency and to have unlimited operating depth. (Gulgne, ¶0020)  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Auzerais et al. (US Pub. 2009/0159272 A1)(hereinafter Auzerais) in view of Song et al. (US Pub. 2019/0112919 A1)(hereinafter Song ’919)
Regarding claim 20, Ross does not specifically disclose a hydrophone and therefore does not disclose, wherein the first wireless transceiver includes a hydrophone. Auzerais, in the same field of endeavor, however, discloses the limitation. (Auzerais, Fig. 2 and ¶0022; the receiver may include any number of individual sensors, such as an array of hydrophones (206).) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Ross with the known Auzerais, Fig. 2 and ¶0022) 
Ross does not discuss increasing transmission directionality and therefore does not disclose and the method further includes increasing transmission directionality between the acoustic communicator and the first transceiver. Song ‘919, in the same field of endeavor as Ross, however, discloses the limitation. (Song ‘919, ¶0058; the use of a specific transducer configuration that provides generation of certain preferred propagation mode of ultrasonic guided waves and directional communication. In this configuration, directional acoustic transducers are utilized in the communication nodes to provide ultrasonic wave propagation in specific directions, while minimizing the signals traversing in non-preferred directions.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Ross with the known technique of increasing transmission directionality as taught by Song ‘919, in order to minimize signals traversing in non-preferred directions. (Song ‘919, ¶0058)







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687          
                                                                                                                                                                                              /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687